     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 1 of 23

 1    James I. McMillan, CBN: 68584
     4955 Via Lapiz
 2   San Diego, CA 92122

 3   Office: 858-646-0069
     Direct: 858-412-0058
 4   Fax: 206-600-4582
     Email: jimcmillan@netscape.net
 5

 6   JAMES I. MCMILLAN, in propria persona

 7

 8

 9
10                             UNITED STATES DISTRICT COURT

11                            EASTERN DISTRICT OF CALIFORNIA

12

13   James I. McMillan,                         Case No.:
                              Plaintiff,
14                                                    COMPLAINT FOR DAMAGES
            vs.
15                                                          42 U.S.C. 1983
     Anderson Fire Protection District, Steve
16   Lowe, City of Anderson, Anderson Police
     Officer1, Jail Nurse DOE1, Jail Nurse               State Claims re: Elder Abuse
     DOE2, Shasta County Sheriff Thomas M.             Welfare and Institutions Code § 15657
17
     Bosenko ret., , and County of Shasta.
                                                       JURY TRIAL DEMANDED
18
                             Defendants.
19
20

21

22

23

24

25

26

27

28
                                                  1
                             COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 2 of 23

 1                                    THE PARTIES TO THIS COMPLAINT
 2
       1.       The Plaintiff
 3
                            Name                    James I. McMillan
 4                          Street Address          6059 Dirac Street
                            City and County         San Diego, San Diego County
 5                          State and Zip Code      California 92122
                            Telephone Number        (858) 646-0069
 6

 7         2.        The Defendants
 8                          a.       Name                 Steve Lowe
                                     Street Address       1925 Howard Street
 9                                   City and County      Anderson, Shasta
                                     State and Zip Code   California, 96007
10                                   Telephone Number     (530) 378-6699
11                          b.       Name                 Anderson Fire Protection District
                                     Street Address       1925 Howard Street 96007
12                                   City and County      Anderson, Shasta
                                     State and Zip Code   California, 96007
13                                   Telephone Number     (530) 378-6699
14                          c.       Name                 Anderson Police Officer1
                                     Street Address       2220 North Street,
15                                   City and County      Anderson, Shasta
                                     State and Zip Code   California, 96007
16                                   Telephone Number     (530) 378-6600
17                              d.   Name                 City of Anderson
                                     Street Address       1887 Howard Street
18                                   City and County      Anderson, Shasta
                                     State and Zip Code   California, 96007
19                                   Telephone Number     (530) 378-6626
20                               e. Name                  Jail Nurse DOE1
                                    Street Address        1655 West St. County Jail
21                                  City and County       Redding, Shasta
                                    State and Zip Code    California, 96001
22                                  Telephone Number      (530) 245-6100
23                               f. Name               Jail Nurse DOE2,
                                    Street Address     1655 West St. County Jail
24                                  City and County    Redding, Shasta
                                    State and Zip Code California, 96001
25                                  Telephone Number (530) 245-6100
26   ///
27   ///
28                                                         2
                                      COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 3 of 23

 1                g. Name Shasta County Sheriff Thomas M Bosenk, retired
                          Street Address        unknown
 2                        City and County       unknown
                          State and Zip Code unknown
 3                        Telephone Number unknown

 4                         h. Name                    County of Shasta
                              Street Address         1450 Court Street, Suite 308B
 5                            City and County        Redding, Shasta
                              State and Zip Code     California, 96001
 6                            Telephone Number       (530) 225-5550

 7
                           BASIS FOR JURISDICTION AND VENUE
 8

 9          3.     This Court has original Federal Question Jurisdiction pursuant to 28 U.S.C. §§1331
10   and 1343, over Plaintiff’s claims for Violation of Civil Rights 42 U.S.C. §1983.

11          4.    The acts and omissions alleged in this COMPLAINT FOR DAMAGES (hereinafter

12   “Complaint”) occurred in the County of Shasta and it is believed that all parties and public entity

13   parties currently reside in or are situated in the County of Shasta. Venue is therefore proper in the

14   Eastern District of California.

15                                     PRELIMINARY FACTS

16          5. The plaintiff James I. McMillan (McMillan) born July 25, 1941, was 77 years old on
17   March 7, 2019, is approximately 6 feet and 3 inches tall, and weighed approximately 245 lbs at
18
     the time of his arrest. In addition he was suffering from various other documented medical
19
     conditions, including diabetes, high blood pressure, and heart arrhythmia which all require
20
     regularly scheduled prescribed medication. McMillan lives in San Diego, California.
21

22                                     ANDERSON FIREMEN ARRIVE
23
            6.   At about 10 p.m. McMillan saw a fire truck in the street in the front of 1892
24
     Diamond Street, Anderson, California. McMillan went out and saw a group of 6 or so firemen
25
     standing in the driveway. He asked what was going on. One of the firemen said a fire had been
26
     reported at the address. McMillan told the firemen there was no fire. One of the group demanded
27

28   to look. McMillan accompanied the group to the backyard, unlocking a gate. There was no fire.
                                                  3
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 4 of 23

 1   There were three small metal 8 oz coffee cans near each other sitting on the bottom of a nearly
 2   empty large concrete swimming pool.
 3
            7.    The firemen returned to the driveway in front of the house and McMillan locked the
 4
     side gate and went back inside the home. After maybe 10 minutes passed one of the firemen
 5
     came and banged on the front door. McMillan answered the door and was told to come out into
 6

 7   the driveway, that the firemen were not through with him. McMillan, escorted by the fireman

 8   who fetched him, went to the driveway where the group of firemen were standing. Their

 9   demeanor seemed hostile and aggressive.
10          8.    At that point McMillan noticed that Anderson Fire Chief Steve Lowe (Fire Chief
11
     Lowe) was now present, wearing a badge and official accouterments. Apparently the Firemen
12
     had been chatting with the Fire Chief for a few minutes before McMillan was informed that the
13
     firemen were not finished talking with him. Four City of Anderson police officers also arrived
14

15   about that time. Fire Chief Lowe ask McMillan no questions concerning any activity McMillan

16   might have been involved in, but then, in a hostile and aggressive tone demanded that McMillan

17   provide his name and age, and that McMillan present his driver’s license. McMillan provided his
18
     name and also indicated that he lived in San Diego but refused to provide any further information,
19
     including his age or driver’s license.
20
            9.     McMillan, calmly explained that he had not been driving and that a driver’s license
21
     was only required to be produced on demand by a peace officer in connection with the operation
22

23   of a motor vehicle. Fire Chief Lowe became visibly upset.

24          10.    Anderson Police Officer1 pulled out his cell phone, verified McMillan’s address and
25   obtained his age, passing along the information to Fire Chief Lowe.
26
            11. Without any further discussion Fire Chief Lowe prepared a citation citing two code
27
     violations. Acting under color of law, Fire Chief Lowe falsely charged McMillan without
28                                                   4
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 5 of 23

 1   probable cause with violations of 42400.2(c)HS 1 and 148(A)(1) PC. Fire Chief Lowe then
 2   handed the citation to McMillan to sign which McMillan refused to sign without hearing any
 3
     explanation of the charges. Fire Chief Lowe became even more upset. McMillan was arrested
 4
     and incarcerated in the Shasta County Jail for about 27 hours, from about 11p.m. Thursday,
 5
     March 7, 2019 until about 2 a.m. Saturday, March 9, 2019. McMillan first learned of the specific
 6

 7   code violations he had been cited for upon release from Shasta County Jail where the violations

 8   were identified on the “Agreement on Release” form, but still no explanation as to the contents of

 9   the cited codes.
10
                           ANDERSON POLICE OFFICER ARRESTS MCMILLAN
11
              12.    Immediately after McMillan refused to sign the citation prepared by Fire Chief
12
     Lowe, Officer1 stepped up, before any further discussion with anyone occurred Officer1
13
     handcuffed McMillan placing him under arrest. None of the defendants had a search warrant.
14

15   Without checking other pockets Officer1 went directly to McMillan’s left hip pocket where a

16   bulge indicated a wallet, seized McMillan’s wallet, pulled out his driver’s license and examined

17   it. Officer1 then replaced the license in the wallet and stuffed the wallet back into McMillan’s
18
     jacket pocket without checking more pockets for anything else or commenting.
19
              13.    Without further discussion with anyone, Officer1 then took McMillan to his police
20
     cruiser, opened a door to the back seat and ordered McMillan to get in. McMillan objected that
21

22   1
       California Code, Health and Safety Code - HSC § 42400.2( c )
     “(c) Any person who owns or operates any source of air contaminants in violation of Section 41700 that causes actual
23   injury, as defined in subdivision (d), to the health or safety of a considerable number of persons or the public is guilty
     of a misdemeanor and is subject to a fine of not more than fifteen thousand dollars ($15,000) or imprisonment in the
24   county jail for not more than nine months, or both.”

25    California Penal Code § 148.(a) (1)
      “Every person who willfully resists, delays, or obstructs any public officer, peace officer, or an emergency medical
26   technician, as defined in Division 2.5 (commencing with Section 1797) of the Health and Safety Code, in the
     discharge or attempt to discharge any duty of his or her office or employment, when no other punishment is
27   prescribed, shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county
     jail not to exceed one year, or by both that fine and imprisonment.”
28                                                               5
                                    COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 6 of 23

 1   the handcuffs were too tight. Officer1 said they were not, that he had checked them. The cuffs
 2   were sufficiently tight that McMillan was unable to bend his arms at the elbow to maneuver into
 3
     the back seat from a standing position. McMillan was too tall to just sit down. The driver’s seat
 4
     was back too far, leaving no room for McMillan’s knees to fit between the back of the back seat
 5
     and the back of the front seat, about 15 inches. Officer1 offered McMillan no assistance getting
 6

 7   into the vehicle whatsoever, and again just ordered McMillan to get in the car.

 8              14. Officer1 then said he was going to shut the door which would hit McMillan. At that

 9   point McMillan just dropped into the back seat lengthwise twisting to his right side without any
10   way to cushion his fall. The fall caused intense pain in McMillan’s shoulders as his 245 pound
11
     body hit the hard plastic back seat, twisting his arms – causing him great physical pain and injury.
12
     Officer1 then told McMillan to get his feet inside that he was going to shut the door. McMillan
13
     wiggled into the car more. When Officer1 shut the door it shoved McMillan’s feet into the car
14

15   causing pain in McMillan’s right knee due to a prior recent injury.

16              15. Due to his physical size and the fact that his hands were cuffed behind his back,

17   McMillan was unable to sit upright in the vehicle. Instead, he was left laying painfully on his
18
     right side scrunched up on the hard plastic bench that comprised the back seat of Officer1's police
19
     cruiser.
20
                16.   Officer1 left McMillan, laying on his side handcuffed and suffering intense physical
21
     pain in the car for in excess of ten minutes, while Officer1 chitchatted with the other police
22

23   officers and firemen, including Fire Chief Lowe. Officer1 finally returned to the vehicle, opened

24   the back door and with a tormenting tone asked McMillan “Are you ready to sign?” McMillan
25   responded “No.” whereupon Officer1 closed the back door, got in the car and headed to the
26
     Shasta County Jail about 10 miles away in Redding, California.
27

28                                                       6
                                  COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 7 of 23

 1          17. McMillan suffered great pain in his wrists and shoulder joints while twisted on his
 2   right side, with his feet jammed against the car door closed against them by Officer1 for
 3
     approximately 20 minutes before being removed from the police cruiser.
 4
            18. To date, McMillan continues to suffer pain in his left shoulder which is directly
 5
     attributable to Officer1's intentionally and unnecessarily rough treatment which Officer1 inflicted
 6

 7   merely because McMillan refused to sign Fire Chief Lowe’s citation.

 8             MCMILLAN IS FURTHER ABUSED AT SHASTA COUNTY JAIL.

 9          19. Upon arrival at the Shasta County Jail in Redding, California (Jail) plaintiff was
10   handed over to the Jail’s intake person on duty who took possession of McMillan’s personal
11
     property including his shoes and the contents of his pockets, including a small container of
12
     acarbose tablets, a prescribed diabetes medication.
13
            20.     The jail intake person asked about any medical conditions McMillan had.
14

15   McMillan said that he was diagnosed by a medical doctor as suffering from diabetes, high blood

16   pressure, heart arrhythmia, and at high risk of stroke. At the time, McMillan was taking

17   medications for all these conditions, including a prescribed blood thinner to reduce the risk of
18
     stroke. A nurse was called to interview McMillan.
19
            21.     When the unknown yet to be identified nurse (Jail Nurse DOE1) showed up she
20
     examined McMillan’s container of acarbose and ask him what it was for. He told her it was a
21
     diabetes drug. She said it was not in an original bottle and could not be taken into the jail. She
22

23   threw it in the trash. She then asked McMillan what other drugs he was taking for his medical

24   conditions. He told her as best he remembered - there were 8 or more with odd names: Acarbose
25   to block the digestion of carbohydrate to glucose, NPH insulin a long term acting insulin to help
26
     keep blood sugar down, Nadolol for heart arrhythmia, Metformin to help keep blood sugar down,
27
     Telmisartan for high blood pressure, Verapamil for high blood pressure, plus a blood thinner to
28                                                  7
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 8 of 23

 1   prevent clotting. There were a few other prescribed medications he was taking at the time, but
 2   told Jail Nurse DOE1that he was unable to recall their names. At no point in time did Jail Nurse
 3
     DOE1or anyone else during McMillan’s confinement either make McMillan’s required
 4
     prescribed medications available to him or otherwise provide him with any reasonably available
 5
     substitutes.
 6

 7           22.    Jail Nurse DOE1 then used a small device to punch a hole in one of McMillan’s

 8   fingers to get a drop of blood to test his sugar level. She showed him the results on her glucose

 9   meter - 145mg/ml. McMillan told her it was high and would get higher if he were not given his
10   diabetes medication. She ignored McMillan’s pleas, and instead of taking steps to ensure he
11
     timely received his prescribed medications, she retorted “You’re fine.”
12
             23.    McMillan explained to Jail Nurse DOE1that he generally maintains his blood
13
     glucose level below 120 mg/dl, taking 15 units of NPH insulin in the evening just before bedtime
14

15   and 20 units around 2 pm in the afternoon. He supplements this regimen with Acarbose and

16   Metformin as prescribed by his treating physician. He complained to the nurse that he needed

17   some insulin and that his blood glucose would get higher and potentially put him at great risk
18
     without insulin and/or his prescribed medications. Making no comment, the nurse went over to
19
     chat with Officer1 and the DOE jail guy. At no time did Jail Nurse DOE1or any other person at
20
     the jail facility ever take any steps whatsoever to either provide McMillan with his necessary
21
     prescribed medications or otherwise ensure that he received them during the entirety of the time
22

23   he was incarcerated in spite of being fully informed of McMillan’s medical needs. Jail Nurse

24   DOE1was very dismissive of McMillan’s various medical conditions.
25           24.    Jail Nurse DOE1 told McMillan diabetic meals were available but, for whatever
26
     reason jail deputies refrained from giving, or even offering him one. The food McMillan was
27
     given for breakfast, lunch and dinner on Friday, March 8th was heavily carbohydrate laden –
28                                                    8
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 9 of 23

 1   poison to a diabetic. McMillan gave the deserts to other prisoners in the holding room, and just
 2   did not eat much of the other high carbohydrate food offered.
 3
            25.   After being searched by the intake person and having his property taken McMillan
 4
     was taken by a deputy to a holding room. McMillan was given a cloth which the jailers called a
 5
     “blanket,” as they ordered him into the holding room and locked the door. The so called “blanket”
 6

 7   was a thin cloth about 3/16 of an inch thick. McMillan was in the room from about 11 pm

 8   Thursday though about 2 am Saturday – a period of no less than 27 hours. The lights were never

 9   turned off, making it exceedingly difficult to sleep.
10          26.   The holding room was not square but was trapezoidal in shape of about 90 sq. ft.
11
     usable area of bare, cold concrete for sleeping including the bare, cold concrete benches along the
12
     two longer walls. When McMillan was placed in the holding room there were about 10 other
13
     prisoners already in the room with the addition of McMillan for a total of 11. Other prisoners who
14

15   had been in the room for more than a day told McMillan that there had been more than 20 in the

16   holding room at one time. Another prisoner in the room said county law enforcement had been

17   doing a drug sweep for a couple days, cracking down on methamphetamine users. There were no
18
     bunks in the holding room. The seating benches along two walls were cold, bare concrete about
19
     16 inches wide. The holding room floor was cold, bare concrete as well, and was filthy.
20
            27.    McMillan was in the holding room for more than 24 hours, thus forced to sleep
21
     with only a small, thin 3/16” blanket for padding, warmth, and to block out the lights which were
22

23   never turned off. At McMillan’s size, 6’3” and 245 lbs, the blanket was too small to serve each

24   of those purposes at the same time. A night of fitful sleeping on concrete was not just
25   uncomfortable, but resulted in sore spots and continuous back pain. McMillan asked a Deputy for
26
     a second blanket, but the Deputy refused his request with the retort “Only one blanket.”
27

28                                                     9
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 10 of 23

 1          28. After McMillan entered the room he noticed trash on the concrete floor in the room,
 2   empty lunch bags, empty milk cartons and food wrappers plus various scraps. The toilet paper roll
 3
     was on the floor soaked. It had been wet for some time and was never replaced during the 27
 4
     hours or so while McMillan was in the room. McMillan picked up the larger pieces of trash at
 5
     some point and set those by the door for removal along with empty meal bowls. After a few
 6

 7   hours a deputy eventually collected the empty bowls along with the trash and swept the floor

 8   around the door and thanked McMillan for cleaning up a bit. When McMillan complained about

 9   the remaining trash, the deputy said the holding room would be thoroughly cleaned later. That did
10   not happen in the 27 hours or so McMillan was in the holding room.
11
            29. There were a couple short fights with punches landed between prisoners that
12
     wanted to sleep, and loud, shouting, seemingly crazed prisoners. No effort was made by the
13
     jailers to separate the prisoners with obvious symptoms of mental illness creating a predictably
14

15   dangerous condition in the holding room.

16          30. Several hours after being placed in the holding room, a jail nurse (Jail Nurse DOE2)

17   different from the jail nurse (Jail Nurse DOE1) who tested McMillan’s blood sugar on his arrival
18
     at the jail came by the holding room to check on McMillan’s blood sugar. Predictably, it had
19
     risen to 175mg/dl from145mg/dl when McMillan was first brought into the jail a few hours
20
     earlier. As he had done with Jail Nurse DOE1, McMillan told Jail Nurse DOE2 that he needed
21
     insulin or the level would continue to go up. She said that she was aware of McMillan’s medical
22

23   needs. But, neither Jail Nurse DOE1 nor Jail Nurse DOE2 nor anyone else ever provided

24   McMillan with any of his essential prescribed medications, including his needed insulin.
25   McMillan is informed and believes that sometime during the day Friday, March 8, 2019,
26
     McMillan’s cousin, Jared Hopson attempted to deliver McMillan’s prescribed medications in
27

28                                                   10
                              COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 11 of 23

 1   original pharmacy prescription labeled bottles to the jail, but the delivery was refused by the
 2   Deputy in charge.
 3
                   MCMILLAN SUSTAINS INJURIES AT THE SHASTA COUNTY JAIL
 4
             31.    McMillan was subjected to more than 24 hours confinement in the
 5
     Shasta County Jail. During this time he endured lack of sleep, the knowing and intentional
 6

 7   withholding of essential prescription medications, and terrible living conditions causing body

 8   pain in the holding room as described above. He was never offered a bunk or food fit for a

 9   diabetic. Both prescribed medications NPH insulin and Metformin McMillan regularly uses to
10   control his blood glucose level to less than 120mg/deciliter were intentionally withheld. Despite
11
     being told by Jail Nurse DOE1 that diabetic meals were available, McMillan was not provided
12
     food fit for a diabetic, but was provided high carbohydrate meals instead while incarcerated. The
13
     Deputies bringing the food trays, never asked or offered any specially prepared diabetic meal,
14

15   offering just the same as everyone else in the holding room received.

16           32.     During the course of being released from the Shasta County McMillan began

17   experiencing visual hallucinations as a result of having been deprived of his necessary prescribed
18
     diabetes medications. White surfaces appeared to be covered in mats of waving pine needle like
19
     images. He did not mention this to the Deputies out of fear he would be held for medical
20
     examination where he would likely only continue to be deprived of his medication and access to
21
     medical care. The hallucinations progressed to static images of something like Egyptian
22

23   hieroglyphics on white surfaces by the time he got home about 3 a.m. on Saturday, March 9,

24   2019.
25   ///
26
     ///
27

28                                                    11
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 12 of 23

 1            MCMILLAN IS RELEASED FROM THE SHASTA COUNTY JAIL
 2          33.     A Deputy Sheriff prepared the “Agreement on Release.” The Deputy used a
 3
     regular ball point ink pen to fill out the top portion of the “Agreement on Release,” plus the “A”
 4
     portion but gave McMillan a small pen to sign with that wrote in very light blue ink and was
 5
     incapable of being pressed on to the paper because it was flexible. Nothing either the deputy or
 6

 7   McMillan wrote on the form after the A portion was readable on McMillan’s copy of the form

 8   “Agreement on Release.”

 9          34.    The booking charges were 42400.2(c)HS and 148(A)(1) PC as noted above. The
10   booking charges appeared to have been based on a full page, single spaced document that seemed
11
     to have been prepared by Anderson Fire Protection District personnel which the Deputy paused to
12
     read and study for about 15 minutes before preparing the Agreement on Release. After the
13
     Deputy finished reading the document, for some unknown reason, he shredded it.
14

15          35.    The Agreement on Release set McMillan’s arraignment on May 10, 2019, at 10:00

16   a.m. and directed that McMillan appear at the court located at 1500 Court Street in Redding,

17   California, and further directed that the court calendar be checked for the court room where he
18
     should appear. McMillan retained counsel and both appeared on May 10, 2019, and neither
19
     McMillan nor counsel found any mention of McMillan’s name in the lists of those to be arraigned
20
     in either dept 9 or 10 at 10:00 am on May 10, 2019. Counsel appeared along with McMillan in
21
     Dept 10, making a record of McMillan’s appearance. McMillan was present and stood when
22

23   counsel brought to the court’s attention that McMillan had appeared pursuant to the Agreement

24   on Release.
25   ///
26
     ///
27
     ///
28                                                   12
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 13 of 23

 1                                  STATEMENT OF CLAIMS FOR RELIEF
 2
                                           FIRST CLAIM FOR RELIEF
 3                            Violation of Constitutional Rights - 42 U.S.C. 1983
                                  Fourth Amendment – Unreasonable Search
 4                     As to Defendant Officer1, City of Anderson, Fire Chief Lowe, and
                                       Anderson Fire Protection District
 5

 6             36.     Plaintiff hereby incorporates by reference all other paragraphs of this complaint as

 7   if set forth in full.

 8             37.    At all relevant times alleged herein, Defendant Officer1 was acting under color of
 9   law within the course and scope of his duties as an Anderson Police officer employed by the City
10
     of Anderson’s Police Department. Officer1 violated Plaintiff’s constitutional rights when he
11
     removed McMillan’s wallet and examined it without a warrant as described in paragraph 12
12
     above which is specifically incorporated by this reference. Officer1 committed said acts without
13

14   justification or authority, and without probable cause, exigency, or court order. Fire Chief Lowe

15   was present as an “integral participant” 2 under color of law within the course and scope of his

16   duties as employed by the Anderson Fire Protection District. As a direct and proximate result of
17
     Officer1’s actions, Plaintiff has suffered, and will continue to suffer, general and special damages
18
     according to proof at trial. Due to the malicious, wanton, callous, reckless, and wrongful nature
19
     of the Defendant Officer1’s misconduct as herein alleged and described, Plaintiff is entitled to
20
     recover damages from Officer1, City of Anderson, Fire Chief Lowe, and Anderson Fire
21

22   Protection District, and shall seek, punitive damages.

23   ///
24   ///
25
     ///
26

27
     2
         See “integral participant” under Boyd v. Benton County 374 F.3d 773 (9th Cir. 2004).
28                                                            13
                                    COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 14 of 23

 1                                   SECOND CLAIM FOR RELIEF
 2
                            Violation of Constitutional Rights - 42 U.S.C. 1983
 3                 Fourteenth and Eighth Amendment – Cruel and Unusual Punishment,
                                          Deliberate Indifference
 4                     Torture Inflicted by Officer1 on McMillan in Police Cruiser
                            As to Officer1, City of Anderson, Fire Chief Lowe,
 5                                 and Anderson Fire Prevention District
 6
             38.     Plaintiff hereby incorporates by reference all other paragraphs of this complaint as
 7
     if set forth in full.
 8
             39.    McMillan is informed and believes and on that basis alleges that Officer1 was at all
 9
10   relevant times mentioned herein employed as a peace officer by the City of Anderson, Anderson,

11   California in the Anderson Police Department and was acting in that capacity under color of law.

12   Fire Chief Lowe was present as an integral participant colluding with Officer1, acting under of
13   color of law, and was at all relevant times mentioned herein employed by the Anderson Fire
14
     Prevention District.
15
             40.   Plaintiff hereby incorporates by reference paragraph 12 through 18 wherein the
16
     details of Defendant Officer1’s wrongful and outrageous intentional infliction of pain on and
17

18   injury to McMillan for the purpose of convincing McMillan to sign the citation is described and

19   injury there from inflicted on McMillan. At the time of Officer1’s conduct, the law was so

20   clearly established that any law enforcement officer in Officer1’s circumstances would have
21
     known his conduct violated McMillan’s rights under the United States Constitution. Due to the
22
     malicious, wanton, callous, reckless, and wrongful nature of the Defendant Officer1’s misconduct
23
     as herein alleged and described, Plaintiff is entitled to recover damages against Officer1, City of
24
     Anderson, Fire Chief Lowe, and Anderson Fire Prevention District, and shall seek, punitive
25

26   damages.

27   ///
28                                                     14
                                 COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 15 of 23

 1                                     THIRD CLAIM FOR RELIEF
 2
                              Violation of Constitutional Rights - 42 U.S.C. 1983
 3
                   Fourteenth and Eighth Amendment – Cruel and Unusual Punishment,
 4                                       Deliberate Indifference
                Torture Inflicted on McMillan by Fire Chief Lowe in Police Cruiser
 5

 6           41.     Plaintiff hereby incorporates by reference all other paragraphs of this complaint as if

 7   set forth in full.

 8           42.     McMillan is informed and believes and on that basis alleges that Fire Chief Lowe
 9
     was at all relevant times mentioned herein employed as a peace officer and Fire Chief by the
10
     Anderson Fire Protection District in Anderson acting under color of law.
11
             43. Plaintiff hereby incorporates by reference paragraph 12 through 17 wherein the
12
     details of Defendant Fire Chief Lowe’s conspiracy, approval and participation with Officer1 in
13

14   the confinement of McMillan are set out. At the time of Fire Chief Lowe’s conduct, the law was

15   so clearly established that any law enforcement officer in his circumstances as an integral
16   participant would have known his conduct violated McMillan’s rights under the United States
17
     Constitution.
18
             44. Due to the malicious, wanton, callous, reckless, and wrongful nature of the
19
     Defendant Fire Chief Lowe’s misconduct as herein alleged and described, Plaintiff is entitled to
20

21   recover damages, and shall seek, punitive damages.

22                                    FOURTH CLAIM FOR RELIEF
23                        Violation of Constitutional Rights - 42 U.S.C. 1983
24                   Fourteenth and Eighth Amendment – Deliberate Indifference
                 Denial of Prescription Medications by Jail Nurses DOE1 and DOE2,
25         AS to Jail Nurses DOE1 and DOE2, Shasta County Sheriff, and County of Shasta

26           45.     McMillan is informed and believes that at all relevant times mentioned herein and
27   upon that basis alleges that Jail Nurses DOE1 and DOE2 were employed at the Shasta County Jail
28                                                      15
                                 COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 16 of 23

 1   with the duty of administering to the medical needs of the prisoners incarcerated in the Shasta
 2   County Jail, and were subject to the direction and control of Shasta County Sheriff Thomas M.
 3
     Bosenko who was employed by the County of Shasta to operate and oversee the operation of the
 4
     Shasta County Jail.
 5
            46.   Plaintiff hereby incorporates by reference paragraphs 20 through 24 and 30-32
 6

 7   wherein the details of Jail Nurses DO1 and DO2 respective breaches of their duty to administer to

 8   the medical needs of McMillan are set forth. Both nurses declined to provide prescribed

 9   medicinal drugs for treatment of serious, life threatening diseases suffered by McMillan.
10   McMillan suffered injury from lack of his prescribed diabetic medications when afflicted with
11
     visual hallucinations. Plaintiff seeks damages for the harm inflicted and the willful violation of
12
     his right to preventive treatment of his serious medical conditions.
13
            47.   Due to the malicious, wanton, callous, reckless, and wrongful nature of the Jail
14

15   Nurses’ misconduct as herein alleged and described, Plaintiff is entitled to recover damages, and

16   shall seek, punitive damages against each.

17                                   FIFTH CLAIM FOR RELIEF
18
               Fourteenth and Eighth Amendment – Cruel and Unusual Punishment,
19                                  Deliberate Indifference
                            As to Shasta County Sheriff Thomas M. Bosenko
20

21          48.   Plaintiff hereby incorporates by reference paragraph 25 through 29.

22          49.   McMillan alleges that prisoners including Plaintiff, in the Shasta County Jail holding

23   rooms are abused by being forced to sleep on cold concrete (benches or floor) without significant
24   cushion for how ever long they are held in the holding room.
25
            50. Due to the malicious, wanton, callous, reckless, and wrongful nature of Shasta
26
     County Sheriff Thomas M. Bosenko’s disregard of the holding room prisoner abuse, including
27
     Plaintiff as herein alleged and described, Plaintiff is entitled to recover damages, and shall seek,
28                                                     16
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 17 of 23

 1   punitive damages.
 2
                                    SIXTH CLAIM FOR RELIEF
 3                          42 U.S.C. Sec. 1983 -- MONELL-RELATED CLAIMS
                                  As to Anderson Fire Prevention District,
 4                                 City of Anderson, and Shasta County.
 5           51.     Plaintiff hereby incorporates by reference this paragraph in all other paragraphs of
 6
     this Complaint as if set forth in full. Defendants Anderson Fire Prevention District, the City of
 7
     Anderson and the County of Shasta (collectively, “Entity Defendants”), are each a “person”
 8
     within the meaning of 42 U.S.C. § 1983 and subject to Monell liability under Monell v. Dept. of
 9
10   Social Services (1978) 436 U.S. 658. Defendants, and each of them, acted under color of state

11   law when committing the acts alleged herein, in violation of Plaintiff’s rights.

12           52.     Each of the Entity Defendants had a duty to Plaintiff to establish, implement, and
13
     follow policies which confirm and provide the protections guaranteed Plaintiff under the United
14
     States Constitution. Said Entity Defendants also had the duty to use reasonable care to select,
15
     assign, supervise, train, and review the activities of all their respective agents, so as to protect
16
     Plaintiff’s constitution rights and to avoid causing the injuries and damages alleged herein. Based
17

18   on the duties charged to each of the respective Entity Defendants, they knew or should have

19   known of the obvious need to establish customs, policies and practices to protect Plaintiff from
20   suffering the injuries and damages herein alleged. Entity Defendants established policies that
21
     served as the moving force behind the violations herein alleged, or alternatively, were deliberately
22
     indifferent to the need to establish proper policies and procedures to avoid the same. Entity
23
     Defendants, and each of them, established the following policies, procedures, customs, or
24

25   practices which were the moving force behind the violations alleged:

26                   a. The policy, custom, or practice of placing persons who refuse to produce

27   identification under arrest, with the intention of searching such persons’ bodies, papers, and
28                                                      17
                                COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 18 of 23

 1   effects for such identification, without a warrant, and in the absence of exigent circumstances, or
 2   knowingly aiding and abetting the same;
 3
                    b. The policy, custom, or practice of inflicting pain and mental anguish in an effort
 4
     to coerce persons to sign citations issued by the Anderson Fire Prevention District, or knowingly
 5
     aiding and abetting the same;
 6

 7                  c. The policy, custom, or practice of failing to diligently obtain medical

 8   information regarding persons incarcerated at the Shasta County Jail and/or refusing to administer

 9   prescribed medication to such inmates; and
10                  d. The policy, custom, or practice of abusing inmates of the Shasta County Jail by
11
     forcing them to sleep on cold concrete (benches or floor) without significant cushion for however
12
     long they are held in the holding room, in unsanitary and crowded conditions. (This list is not
13
     exhaustive due to the pending nature of disclosure and discovery. Plaintiff may seek leave to
14

15   amend this pleading as more information becomes available.)

16          53.     Entity Defendants, and each of them, breached their respective duties and

17   obligations to Plaintiff by failing to establish, implement, and follow proper Constitutional
18
     policies, customs, and procedures and by failing to properly select, supervise, train, and control
19
     their respective agents and employees regarding the same. Each of the Entity Defendants knew,
20
     or should have known, that by breaching the above-mentioned duties and obligations, the failure
21
     to implement proper policies and procedures would cause Plaintiff to be injured and damaged,
22

23   and were deliberately indifferent to the need to do so.

24          54.     These actions and/or inactions were the moving force behind, and the direct and
25   proximate cause of Plaintiff’s injuries as alleged herein. As a result, Plaintiff has suffered general
26
     and special damages, to an extent and in an amount to be proven at trial.
27

28                                                     18
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 19 of 23

 1                                 STATE CLAIMS FOR RELIEF
 2
                  CLAIMS FOR DAMAGES WERE SUBMITTED AS REQUIRED
 3
                               BY STATE CODE SECTONS §§ 910 et seq.
 4

 5          55. Paragraph 5 through 27 above are incorporated by reference as if set forth in full
 6   here. On information and belief McMillan alleges that at all times mentioned herein:

 7                  a. Shasta County Jail in Redding, California was and remains a department of the

 8   County of Shasta, and

 9                  b. The Shasta County Sheriff manages the Shasta County Jail by agreement with

10   the County of Shasta, and

11                  c. The Shasta County Sheriff formulates the Shasta County Jail rules and

12   procedures which are implemented at his direction by the Deputy Sheriffs running and managing

13   the day to day operation of the Shasta County Jail including that of medical staff, and

14                  d. Thomas M. Bosenko was the Shasta County Sheriff at all times mentioned in

15   this complaint but retired in December 2019, and

16                  e. Officer1, acting as a peace officer subject to department policy, direction, and

17   practice as an employee of the Anderson Police Department in Anderson, California which was

18   and remains a city department where operations and overall policy are ultimately subject to the

19   control and direction of the City of Anderson, and

20                  f. Fire Chief Lowe, acting as a peace officer subject to department policy,

21   direction, and practice as an employee of the Anderson Fire Protection District in Anderson,

22   California where operations and overall policy are ultimately subject to the control and direction

23   of the Anderson Fire Protection District, an independent agency.

24          Based on the allegations in paragraphs “a .” through “f .” above, claims for damages were

25   mailed within 6 months of March 7, 2019, by plaintiff. The claims were submitted pursuant to

26   the provisions of California Government Code §§910 et seq. More than forty-five days have

27   elapsed since the submission of the claims with no response; the claims are therefore deemed

28                                                   19
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 20 of 23

 1   rejected. The County of Shasta rejected the claim against the county by written notice mailed

 2   October 16, 2019.

 3                                 SEVENTH CLAIM FOR RELIEF
                       Enhanced Claim for Elder Abuse for Torture of McMillan
 4                              As to Officer1 and Fire Chief Lowe.
 5
             56.    Plaintiff hereby incorporates by reference paragraphs 5, and 25 through 29.
 6
             57.    McMillan alleges that at all times mentioned herein Officer1 was a peace officer in
 7
     that capacity as an employee of the City of Anderson police department subject to department
 8

 9   policy, direction, and practice.

10           58.    McMillan further alleges that at all times mentioned herein Fire Chief Lowe

11   was acting on behalf of the Anderson Fire Prevention District, an independent entity.
12
              59 . The facts set out in the above statement of facts are incorporated by reference herein
13
     establish that James I. McMillan was older than 65 years old at the time of the conduct described
14
     in the above statement of facts, and was physically abused by Officerl acting in concert and
15
     colluding with Fire Chief Lowe when forced into the backseat of Officerl's Anderson Police car
16

17   causing severe pain and injure all in violation of the Elder Abuse and Dependent Adult Civil

18   Protection Act.3 Further, McMillan was harmed by the acts of Officerl as described in the
19   Statement of Facts above. Thus Officerl's and Fire Chief Lowe’s conduct was a substantial factor
20
     in causing McMillan's harm. McMillan seeks damages for the harm inflicted on him which
21
     includes invasion of privacy, intentional infliction of pain, physical injury, mental suffering,
22
     emotional distress and humiliation.
23

24           60. Further, plaintiff seeks the enhanced remedies of attorney fees and costs provided for

25   in the California Elder Abuse and Dependent Adult Civil Protection Act against Officerl and Fire

26   Chief Lowe.
27
     3
         California Welfare and Institutions Code § 15657
28                                                   20
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 21 of 23

 1                                   EIGHTH CLAIM FOR RELIEF
                               Enhanced Claim for Elder Abuse of McMillan
 2
                                 Failure to Provide Needed Medication and
 3                                      Forced to Sleep on Concrete.
                              As to Shasta County Sheriff Thomas M. Bosenko
 4
             61.    Plaintiff hereby incorporates by reference paragraphs 3, 22 through 23, and 30
 5
     through 32 as if set forth in full.
 6

 7           62.    Plaintiff is informed and believes that the County of Shasta contracted with the

 8   Shasta County Sheriff Thomas M. Bosenko to manage and run the Shasta County Jail.

 9           63.     Plaintiff is informed and believes and based thereon alleges that Sheriff Thomas
10
     M. Bosenko has a policy of ignoring pain and suffering inflicted on those in the holding cell due
11
     to ineffective padding provided inmates such as Plaintiff who was forced to sleep on cold, bare
12
     concrete. McMillan experienced unwarranted pain and suffering in the Shasta County Jail while
13
     sleeping on the cold hard concrete in the one of the Jail’s holding cells.
14

15           64. Plaintiff is informed and believes and based thereon alleges that Sheriff Thomas M.
16
     Bosenko has a policy of minimizing the needs of inmates for prescribed medication. McMillan
17
     was causally denied his prescribed medication which treats his serious diseases, thus putting
18
     McMillan unnecessarily at dangerous risk. McMillan did in fact suffer consequences with the
19
20   denial of his necessary prescribed medications for diabetes by Jail Nurses DO1 and DO2 with the

21   occurrence of visual hallucinations during and after release from jail.

22           65.   Thus Sheriff Thomas M. Bosenko’s policy was a substantial factor in causing
23
     McMillan's harm. McMillan seeks damages for the harm inflicted on him which includes of
24
     negligent infliction of physical injury, mental suffering, and emotional distress.
25
             66.   Plaintiff seeks the enhanced remedies of attorney fees and costs provided for in the
26
     California Elder Abuse and Dependent Adult Civil Protection Act against Sheriff Thomas M.
27

28   Bosenko.
                                                      21
                                COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 22 of 23

 1           WHEREFORE, Plaintiff prays judgment against Defendants as follows:
 2           1. For general damages in an amount according to proof, within the jurisdictional limits
 3
     of this court, and;
 4
             2. For special damages in an amount according to proof, within the jurisdictional limits
 5
     of this court, and;
 6

 7           3. For punitive damages as against Defendants Officer1, City of Anderson, Fire Chief

 8   Lowe, Anderson Fire Protection District, Sheriff Thomas M. Bosenko, and County of Shasta and

 9   DOE1 and DOE2, and;
10           4.   For costs of suit incurred herein, including attorney’s fees pursuant to 42 U.S.C.
11
     section 1988, and;
12
             5.   For the enhanced remedies of attorney fees and costs provided for in the California
13
     Elder Abuse and Dependent Adult Civil Protection Act against Officerl, Fire Chief Lowe and
14

15   Sheriff Thomas M. Bosenko, and;

16           6. Plaintiff requests a Jury Trial pursuant to Local Rule 201 and the Federal Rules of

17   Civil Procedure;
18
             7. For such other and further damages as provided by law, or such further relief as the
19
     court may deem just and proper.
20
     Dated: March 13, 2020                                         /s/James I. McMillan
21                                                                 James I. McMillan, Esq.
                                                                   In propria persona
22

23

24   Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify
25   to the best of my knowledge, information, and belief that this complaint: (1) is not being
26
     presented for an improper purpose, such as to harass, cause unnecessary delay, or needlessly
27
     increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
28                                                      22
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
     Case 2:20-cv-00564-JAM-EFB Document 1 Filed 03/13/20 Page 23 of 23

 1   extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary
 2   support or, if specifically so identified, will likely have evidentiary support after a reasonable
 3
     opportunity for further investigation or discovery; and (4) the complaint otherwise complies with
 4
     the requirements of Rule 11. I agree to provide the Clerk’s Office with any changes to my address
 5
     where case-related papers may be served. I understand that my failure to keep a current address
 6

 7   on file with the Clerk’s Office may result in the dismissal of my case.

 8

 9   Date of signing: March 13, 2020                /s/James I. McMillan
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                     23
                               COMPLAINT FOR DAMAGES - 42 U.S.C. §1983
